339 So. 2d 66 (1976)
Fred JETT, father of his deceased son, Richard Dale Jett
v.
HONDA MOTOR COMPANY, LTD., et al.
SC 1809.
Supreme Court of Alabama.
October 29, 1976.
Rehearing Denied November 24, 1976.
John T. Roach, Jr., Birmingham, for appellant.
Reid B. Barnes and John B. Gamble, Jr., Birmingham, for Honda Motor Co., Ltd. and American Honda Motor Co., Inc.
Roy W. Scholl, Jr., Birmingham, for Tom and Sarge Cycle, Inc.
BLOODWORTH, Justice.
Plaintiff appeals from dismissal of a wrongful death action for failure to state a claim upon which relief can be granted. Rule 12(b)(6), ARCP.
The complaint sought relief on the basis of "strict liability in tort," a theory not recognized in any form in Alabama at the time of the dismissal. Defendants are the manufacturer, the distributor, and the seller of the motorcycle on which plaintiff's intestate was riding when he was killed.
We reverse and remand for reconsideration in light of our decisions in Casrell v. Altec Industries, Inc., Ala., 335 So. 2d 128 (1976), and Atkins v. American Motors Corp., Ala., 335 So. 2d 134 (1976). See Sherman Concrete Pipe Machinery, Inc. v. Gadsden Pipe Co., Ala., 335 So. 2d 125 (1976).
Defendants contend that plaintiff's complaint is insufficient even in view of Casrell and Atkins. We do not rule on this contention because plaintiff drafted his complaint prior to our adoption of the "Alabama Extended Manufacturers' Liability Doctrine" in Casrell and Atkins.
REVERSED AND REMANDED.
HEFLIN, C. J., and JONES, ALMON and EMBRY, JJ., concur.